[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DANBURY HOSPITAL'S MOTION TO STRIKE NO. 107
The defendant, Danbury Hospital, seeks to strike count eight of the plaintiffs' complaint. Count eight seeks a recovery for loss of filial consortium. Despite the division of authority, this court holds that "the facts giving rise to [the claim] must be taken from the complaint." Kilbride v. Dushkin PublishingGroup, Inc., 186 Conn. 718, 719, 443 A.2d 922 (1982). On a CT Page 4640 motion to strike, the court "must take the facts to be those alleged in the complaint . . . and cannot be aided by the assumption of any facts not therein alleged." (Citations omitted; internal quotation marks omitted.) Liljedahl Bros., Inc. v.Grigsby, 215 Conn. 345, 348, 576 A.2d 149 (1990).
The eighth count sets forth a cognizable claim upon which relief can be granted. Accordingly, the defendant's (Danbury Hospital) motion to strike (No. 107) count eight of the revised complaint, is denied.
Grogins, J.